

 
 
 
 
Exhibit 10.16
 

MANAGEMENT AGREEMENT
 
This AGREEMENT made as of the 29th day of November, 2010 is by and among CERES
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF” or the “General
Partner”), EMERGING CTA PORTFOLIO L.P., a New York limited partnership (the
“Partnership”) and FLINTLOCK CAPITAL ASSET MANAGEMENT, LLC, a Delaware limited
liability company (the “Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, CMF is the General Partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and
 
WHEREAS, the Second Amended and Restated Limited Partnership Agreement dated as
of October 20, 2010 (the “Partnership Agreement”) permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any prior experience
managing client funds; and
 
WHEREAS, the Advisor is exempt under Commodity Futures Trading Commission
(“CFTC”) Rule 4.14(a)(10) from registration as a commodity trading advisor with
the CFTC; and
 
WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the National Futures Association
(“NFA”); and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;
 
NOW, THEREFORE, the parties agree as follows:
 
1. DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it by
the General Partner in commodity interests, including commodity futures
contracts, options, forward contracts, swaps and other derivative
instruments.  All such trading on behalf of the Partnership shall be in
accordance with the trading policies set forth in the Partnership’s Private
Placement Memorandum dated October 2010, as supplemented (the “Memorandum”), as
such trading policies may be changed from time to time upon receipt by the
Advisor of prior written notice of such change, and pursuant to the trading
strategy selected by CMF to be utilized by the Advisor in managing the
Partnership’s assets.  CMF has initially selected the Advisor’s trading program
for Flintlock Commodity Opportunities Partners, LP (the “Program”), attached
hereto as Appendix A, to manage the Partnership’s assets allocated to it,
provided that CMF and the Partnership acknowledge that Advisor intends to manage
the assets of the Partnership utilizing two times the leverage utilized by
Flintlock Commodity Opportunities Master Fund, LP.  Any open positions or other
investments at the time of receipt of such notice of a change in trading policy
shall not be deemed to violate the changed policy and shall be closed or sold in
the ordinary course of trading.  The Advisor may not deviate from the trading
policies set forth in the Memorandum without the prior written consent of the
Partnership given by CMF.  The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not incur losses.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) CMF acknowledges receipt of the description of the Program, attached hereto
as Appendix A.  All trades made by the Advisor for the account of the
Partnership shall be made through such commodity broker or brokers as CMF shall
direct (the “Commodity Brokers”), and the Advisor shall have no authority or
responsibility for selecting or supervising any such broker in connection with
the execution, clearance or confirmation of transactions for the Partnership or
for the negotiation of brokerage rates charged therefor.  However, the Advisor,
with the prior written permission (by original, fax copy or email) of CMF, may
direct any and all trades in commodity futures and options to a futures
commission merchant or independent floor broker it chooses for execution with
instructions to give-up the trades to the broker designated by CMF, provided
that the futures commission merchant or independent floor broker and any give-up
or floor brokerage fees are approved in advance by CMF.  All give-up or similar
fees relating to the foregoing shall be paid by the Partnership after all
parties have executed the relevant give-up agreements (by either original or fax
copy).  CMF and the Partnership each acknowledges that the use of Commodity
Brokers selected by CMF may result in trades being executed at prices that are
less desirable than those that may be available if the Advisor were permitted to
select a different executing broker.
 
(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Advisor’s Program, as described in Appendix A attached hereto.  In
the event the Advisor wishes to use a trading system or methodology other than
or in addition to the Program in connection with its trading for the
Partnership, either in whole or in part, it may not do so unless the Advisor
gives CMF prior written notice of its intention to utilize such different
trading system or methodology and CMF consents thereto in writing.  In addition,
the Advisor will provide five days’ prior written notice to CMF of any change in
the trading system or methodology to be utilized for the Partnership which the
Advisor deems material.  If the Advisor deems such change in system or
methodology or in markets traded to be material, the changed system or
methodology or markets traded will not be utilized for the Partnership without
the prior written consent of CMF.  In addition, the Advisor will notify CMF of
any changes to the trading system or methodology that would cause the
description of the trading strategy or methods described in Appendix A to be
materially inaccurate.  Further, the Advisor will provide the Partnership with a
current list of all commodity interests to be traded for the Partnership’s
account and the Advisor will not trade any additional commodity interests for
such account without providing notice thereof to CMF and receiving CMF’s written
(including email) approval.  The Advisor also agrees to provide CMF, on a
monthly basis, with a written (including email) report of the assets under the
Advisor’s management together with all other matters deemed by the Advisor to be
material changes to its business not previously reported to CMF.  The Advisor
further agrees that it will convert foreign currency balances (not required to
margin positions denominated in a foreign currency) to U.S. dollars no less
frequently than monthly.  To the extent commercially practicable, U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.
 
 
- 2 -
 

--------------------------------------------------------------------------------

 
 
 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), members, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect to its customers) and
otherwise as are required in the reasonable judgment of CMF to be made in any
filings required by Federal or State law or NFA rule or order.  Notwithstanding
Sections 1(d) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless CMF reasonably determines that such disclosure is required
in order to fulfill its fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by Federal or State law or
NFA rule or order.  The Partnership and CMF acknowledge that the trading advice
and all other information to be provided by the Advisor pursuant to this
Agreement constitutes proprietary and confidential information of the Advisor
and that they will keep all such information confidential and not use such
information for any purpose other than evaluating the performance of the Advisor
and further agree not to use such information to guide their own trading or that
of any other person.   Further, CMF agrees to treat as confidential any results
of proprietary accounts and/or proprietary information with respect to trading
systems.
 
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
 
(g) The Advisor shall assume financial responsibility for any errors (“Errors”)
committed or caused by its negligence, fraud or misconduct in transmitting
orders for the purchase or sale of futures interests for the Partnership’s
account including payment to the Commodity Brokers (as defined above) of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the Commodity Broker on such trades but only for
the amount of the Commodity Brokers’ out-of-pocket costs in respect thereof. 
The Advisor shall have an affirmative obligation to promptly notify CMF and the
Partnership upon discovery of such Errors with respect to the account and the
Advisor shall use its best efforts to identify and promptly notify CMF and the
Partnership of any order or trade which the Advisor reasonably believes was not
executed in accordance with its instructions to any Commodity Broker or such
other commodity broker utilized to execute orders for the Partnership.
 
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.
 
3. COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1.5% per year of the month-end Net Assets (as such
term is defined below) of the Partnership allocated to the Advisor (computed
monthly by multiplying the Partnership’s Net Assets allocated to the Advisor as
of the last business day of each month by 1.5% and multiplying the result
thereof by the ratio which the total number of calendar days in that month bears
to the total number of calendar days in the year).
 
(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement and without regard to further amendments thereto, provided
that in determining the Net Assets of the Partnership on any date, no adjustment
shall be made to reflect any distributions, redemptions or incentive fees
payable as of the date of such determination.
 
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the fiscal period over Net Assets managed by the
Advisor at the end of the highest previous fiscal period or Net Assets allocated
to the Advisor at the date trading commences, whichever is higher, and as
further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the fiscal period decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal period, whether the assets are held separately or in margin
accounts.  Ongoing expenses will be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets.  Ongoing expenses will not include
expenses of litigation not involving the activities of the Advisor on behalf of
the Partnership.  No incentive fee shall be paid until the end of the first full
calendar quarter of trading, which fee shall be based on New Trading Profits
earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar quarter.  Interest income
earned, if any, will not be taken into account in computing New Trading Profits
earned by the Advisor.  If Net Assets allocated to the Advisor are reduced due
to redemptions, distributions or reallocations (net of additions), there will be
a corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
incentive fee.
 
 
- 4 -
 

--------------------------------------------------------------------------------

 
 
(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or month, as the case may be, the
quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership cannot conduct business operations (provided,
that neither CMF nor the Partnership may rely on this provision solely for the
purpose of avoiding paying fees to the Advisor) or the Advisor is unable to
provide the services contemplated herein (provided, that the Advisor not trading
the account as part of the Program shall not be deemed to be a failure by the
Advisor to provide such services) for more than five successive business days,
the monthly management fee shall be prorated by the ratio which the number of
business days during which the Partnership’s business operations were conducted
and/or the Advisor provided services to the Partnership bears in the month to
the total number of business days in such month.
 
(e) The provisions of this Section 3 shall survive the termination of this
Agreement.
 
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and members, may
render advisory, consulting and management services to other clients and
accounts.  The Advisor and its officers, directors, employees and members shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF if the
Partnership’s positions are included in an aggregate amount which exceeds the
applicable speculative position limit.  The Advisor agrees that, if its trading
recommendations are altered because of the application of any speculative
position limits, it will not modify the trading instructions with respect to the
Partnership’s account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor’s other accounts.  The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use trading programs, strategies or methods for the
Partnership that are inferior to strategies or methods employed for any other
client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.
 
 
- 5 -
 

--------------------------------------------------------------------------------

 
 
(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and members presently act, and it is agreed that they may continue to
act, as advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading manager.  CMF and the Partnership each acknowledges
that the Advisor’s present belief and representation regarding speculative
position limits may be affected by rules or regulations that go into effect
after the date hereof.
 
5. TERM.  (a) This Agreement shall continue in effect until June 30, 2011.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days’ notice to the
Advisor.  At any time during the term of this Agreement, CMF may elect to
immediately terminate this Agreement upon 30 days’ notice to the Advisor if (i)
the Net Asset Value per Unit shall decline as of the close of business on any
day to $400 or less; (ii) the Net Assets allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 20%
or more as of the end of a trading day from such Net Assets’ previous highest
value; (iii) limited partners owning at least 50% of the outstanding units of
the Partnership shall vote to require CMF to terminate this Agreement; (iv) the
Advisor fails to comply with the terms of this Agreement; (v) CMF, in good
faith, reasonably determines, as advised by counsel, that the performance of the
Advisor has been such that CMF’s fiduciary duties to the Partnership require CMF
to terminate this Agreement; or (vi) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership.  At any time during the term of this Agreement,
CMF may elect immediately to terminate this Agreement if (i) the Advisor merges,
consolidates with another entity, sells a substantial portion of its assets, or
becomes bankrupt or insolvent, (ii) Steven Mathews dies, becomes incapacitated,
leaves the employ of the Advisor or is otherwise not managing the Program, (iii)
the Advisor is no longer entitled to rely on an exemption from registration with
the CFTC as a commodity trading advisor and is not registered as a commodity
trading advisor with the CFTC at such time; or (iv) the Advisor fails to
register as a commodity trading advisor with the CFTC and become a member of the
NFA within five months of the date of this Agreement pursuant to Section
7(a)(ii) herein.  This Agreement will immediately terminate upon dissolution of
the Partnership or upon cessation of trading by the Partnership prior to
dissolution.
 
- 6 -
 

--------------------------------------------------------------------------------

 
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2011; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement.  The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity trading advisor, commodity pool operator or its membership in the NFA
is terminated or suspended.
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
 
6. INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees, and including any reasonable attorneys’ fees incurred in
connection with enforcing this indemnification), judgments and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by Section
16 of the Partnership Agreement.  The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.
 
(ii) To the extent that the Advisor has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in subsection
(i) above, or in defense of any claim, issue or matter therein, CMF shall
indemnify it against the expenses (including, without limitation, attorneys’ and
accountants’ fees, and including any reasonable attorneys’ fees incurred in
connection with enforcing this indemnification) actually and reasonably incurred
by it in connection therewith.
 
 
- 7 -
 

--------------------------------------------------------------------------------

 
 
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five business days of CMF’s telecopying to the Advisor of the notice of CMF’s
selection, that the Advisor does not approve the selection.
 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees, and including any reasonable
attorneys’ fees incurred in connection with enforcing this indemnification)
incurred in connection therewith.
 
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, members and employees and the term “CMF”
shall include the Partnership.
 
(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, and
including any reasonable attorneys’ fees incurred in connection with enforcing
this indemnification), judgments and amounts paid in settlement actually and
reasonably incurred by them (A) as a result of the material breach of any
material representations and warranties made by the Advisor in this Agreement,
or (B) as a result of any act or omission of the Advisor relating to the
Partnership if there has been a final judicial or regulatory determination or,
in the event of a settlement of any action or proceeding with the prior written
consent of the Advisor, a written opinion of an arbitrator pursuant to Section
14 hereof, to the effect that such acts or omissions violated the terms of this
Agreement in any material respect or involved negligence, bad faith,
recklessness or intentional misconduct on the part of the Advisor (except as
otherwise provided in Section 1(g)).
 
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees, and including any
reasonable attorneys’ fees incurred in connection with enforcing this
indemnification) incurred in connection therewith.
 
 
- 8 -
 

--------------------------------------------------------------------------------

 
 
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by the Advisor only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has failed to met the applicable standard of conduct set forth in
subsection (i) above.  Such independent legal counsel shall be selected by the
Advisor in a timely manner, subject to CMF’s approval, which approval shall not
be unreasonably withheld.  CMF will be deemed to have approved the Advisor’s
selection unless CMF notifies the Advisor in writing, received by the Advisor
within five business days of the Advisor’s telecopying to CMF of the notice of
the Advisor’s selection, that CMF does not approve the selection.
 
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
 
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld, of the party obligated to
indemnify such party.
 
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
 
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i) All information provided by the Advisor with respect to the Advisor and its
principals and the trading performance of any of them that has been provided to
CMF, including, without limitation, the description of the Program contained in
Appendix A, is complete and accurate in all material respects and such
information does not contain any untrue statement of a material fact or omit to
state a material fact that is necessary to make such statements and information
therein not misleading.  All references to the Advisor and its principals, if
any, in the Memorandum or a supplement thereto will, after review and approval
of such references by the Advisor prior to the use of such Memorandum in
connection with the offering of the Partnership’s units, be accurate in all
material respects, except that with respect to pro forma or hypothetical
performance information in such Memorandum, if any, this representation and
warranty extends only to any underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments, it
being understood that CMF does not currently intend to include any identifying
information about the Advisor in the Memorandum.
 
(ii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser.  The Advisor is
exempt from registration with the CFTC as a commodity trading advisor and has
made any and all filings necessary to effect any such applicable exemptions from
registration, and the Advisor is in compliance with any such other registration
and licensing requirements as shall be necessary to enable it to perform its
obligations hereunder.  Within five months of the date of this Agreement the
Advisor will register as a commodity trading advisor with the CFTC and become a
member of the NFA.
 
 
- 9 -
 

--------------------------------------------------------------------------------

 
 
(iii) The Advisor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to enter into this Agreement
and to provide the services required of it hereunder.
 
(iv) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(v) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vi) At any time during the term of this Agreement that a prospectus relating to
the Partnership’s units is required to be delivered in connection with the offer
and sale thereof, the Advisor agrees upon the request of CMF to provide the
Partnership with such information as shall be necessary, as advised by outside
legal counsel, so that, as to the Advisor and its principals, such prospectus is
accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement shall be approved by the Advisor as to descriptions, if
any, of itself and its actual performance) does not contain any untrue statement
of a material fact or omit to state a material fact which is necessary to make
the statements therein not misleading, except that the foregoing representation
does not apply to any statement or omission concerning the Advisor, if any, in
the Memorandum, made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Memorandum, and which has been approved by the Advisor for such use (it being
understood that any hypothetical and pro forma adjustments will not be furnished
by the Advisor).
 
(ii) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.
 
(v) CMF will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
 
- 10 -
 

--------------------------------------------------------------------------------

 
 
(vi) CMF is registered as a commodity trading advisor and a commodity pool
operator and is a member of the NFA, and it will maintain and renew such
registrations and membership during the term of this Agreement.
 
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
(viii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
 
8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.  (a) The Advisor agrees as
follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF.
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, CMF and the
Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv) The Advisor will maintain a net worth of not less than $100,000 during the
term of this Agreement.
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.
 
 
- 11 -
 

--------------------------------------------------------------------------------

 
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
9. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be in writing and delivered personally or by
registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
                                                522 Fifth Avenue, 14th Floor
                                                New York, New York  10036
                                                Attention:  Walter Davis
 
If to the Advisor:
 
Flintlock Capital Asset Management, LLC
515 Madison Ave, 34th Floor
New York, NY 10022
Attention:  David J. Walker
 
with a copy to:
 
 
Kleinberg Kaplan Wolff & Cohen

 
551 Fifth Avenue

 
New York, NY 10176

Attention: Jamie L. Nash
 
13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the National
Futures Association or, if the National Futures Association shall refuse
jurisdiction, then in accordance with the rules, then in effect, of the American
Arbitration Association; provided, however, that the power of the arbitrator
shall be limited to interpreting this Agreement as written and the arbitrator
shall state in writing his reasons for his award.  Judgment upon any award made
by the arbitrator may be entered in any court of competent jurisdiction.
 
- 12 -
 

--------------------------------------------------------------------------------

 
 
15. NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement.
 
16. COUNTERPART ORIGINALS.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one agreement.  The delivery of a signed
counterpart by facsimile or email shall be binding on the signatory.
 
17. SURVIVAL.  The last two sentences of Section 1(d) and Sections 3, 6, 12, 13
and 14 shall survive the termination of this Agreement.
 


 

- 13 - 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 


CERES MANAGED FUTURES LLC
 
 
By  /s/ Walter Davis                     
Walter Davis
President and Director

 


 
EMERGING CTA PORTFOLIO L. P.
 
By:  Ceres Managed Futures LLC
        (General Partner)
 
 
By  /s/ Walter Davis                   
Walter Davis
President and Director

 
FLINTLOCK CAPITAL ASSET MANAGEMENT, LLC
 
By  /s/ David J. Walker                    
      David J. Walker
      Chief Operating Officer
 

 
 

--------------------------------------------------------------------------------

 

 

Appendix A
 
Trading Program of 2X Flintlock Commodity Opportunities Partners, LP
 
Objective

 
The objective of the managed account is to generate attractive risk-adjusted
returns while preserving capital, regardless of market conditions, by investing
primarily in commodities futures involved in macro-fundamental or
catalyst-driven situations.  Derivatives, such as options, futures and forwards
approved by the investor, may be used whenever the Advisor, in its sole
discretion, deems it appropriate to do so.  Such instruments will primarily be
used for hedging purposes; however, the Advisor may also use such instruments to
express a certain view.  The managed account is expected to have two times
leverage pari passu to Flintlock Commodity Opportunities Master Fund, LP in
addition to the inherent leverage of futures contracts and other derivative
instruments.
 
Trading Program

 
The managed account will seek to generate attractive risk-adjusted returns,
while preserving capital and minimizing the correlation of the account’s returns
to the U.S. commodity and equity markets.  The Advisor believes that this
fundamental-focused strategy will be effective in most business and economic
climates.  In general, the market for thematic, pattern and event-driven
parameters are used to form a fundamental view of global commodities.  Rigorous
research and disciplined analysis are used to test and formulate a fundamental
view of a certain commodity.  This fundamental view is then combined with
technical indicators, market sentiment and flow analysis to gain a complete
picture of a likely commodity price behavior.
 
Additionally, it is widely understood that there are serious imbedded
imperfections in the structure of commodity indices.  Because of their
simplicity, however, many investors are attracted to the security of these
indices.  The managed account will seek to generate additional attractive
risk-adjusted returns exploiting these imbedded imperfections.
 
Risk Management

 
The managed account aims to achieve its return on invested capital with lower
volatility and market correlation than a traditional long commodity fund.  A
traditional long commodity fund is fully exposed to the commodity market and
thus bears full market risk.  The managed account, however, intends to reduce
its exposure to the market by adhering to strict risk discipline rules
including, but not limited to: hard stops on positions, not using portfolio
level leverage, investing in only highly liquid securities, limiting position
sizes and risk weighting positions.  The managed account will also use
value-at-risk analysis, stress testing and scenario analysis to ensure the
portfolio is within its risk guidelines.
 
Research Process

 
The Advisor will begin its trading process by identifying a group of commodities
undergoing changes in their fundamentals.  Both macro and micro fundamental
research is conducted to support the initial trading thesis.  Additionally, an
extensive database of over 4000 industry contacts has been developed over the
past twelve years, which will be used for further fundamental research.
 
 
 

--------------------------------------------------------------------------------

 
 
The Advisor will continue to refine its trading thesis by using technical
indicators and analysis as well as a comprehensive evaluation of market
sentiment and flow analysis.  The Advisor will generally invest in an
opportunity only if it perceives there to be a 3:1 trade advantage and will also
seek opportunistic entry and exit points.  Furthermore, the Advisor will
generally place a stop loss and trailing stop losses on all trades.
 
The Advisor will generally exit a position based on a target price or when an
effect of a market catalyst has caused the market price to converge towards the
commodity’s intrinsic value.  However, as commodities do trend, the Advisor may,
in some instances, leave a position on that has done well, but will generally
move its trailing stop up to protect the gains that already have occurred.
 
The managed account may make its decisions with a view or expectation of how the
overall market will perform.  The managed account may attempt to time its
trading decisions with respect to possible movements in the overall market.  To
the extent that risk management dictates a shift in net exposure, however, the
managed account may increase or decrease the size of certain of its positions as
long as these positions stay within the managed account’s overall risk
management provisions.
 
General

 
The Advisor intends to pursue the managed account’s objective described above
and will generally follow the outlined trading strategies as long as such
strategies are in accord with Flintlock Commodity Opportunities Master Fund,
LP’s trading approaches and may also formulate new approaches to carry out the
overall objective of Flintlock Commodity Opportunities Master Fund, LP (i.e.,
the achievement of attractive risk-adjusted returns).  Generally, no portfolio
leverage will be employed by Flintlock Commodity Opportunities Master Fund, LP.
 

- 16 - 
 
 
 
